 Case 2:20-cv-12090-VAR-APP ECF No. 14, PageID.60 Filed 08/09/20 Page 1 of 8




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

OLIVIA HILA, EMILIAN HILA,

                  Petitioner,

                                          Case No. 20-12090
v.                                        District Judge Victoria A. Roberts
                                          Mag. Judge Anthony P. Patti
CHAD WOLF, in his official capacity
as Acting Secretary, U.S. Department
of Homeland Security; KENNETH T.
CUCCINELLI, Senior Official Performing
the Duties of the Director of U.S. Citizenship
and Immigration Services; MICHAEL J. KLINGER,
Detroit Field Office Director of U.S. Citizenship
and Immigration Services; MATTHEW T.
ALBENCE, Deputy Director, Immigration
and Customs Enforcement; REBECCA
ADDUCCI, Detroit Field Office Director,
Immigration and Customs Enforcement; WILLIAM
P. BARR, U.S. Attorney General, CHRISTOPHER
WRAY, Director of the Federal Bureau of Investigations.

               Respondents.
      ________________________________/

     ORDER DENYING PETITIONER’S MOTION FOR A TEMPORARY
               RESTRAINING ORDER [ECF No. 1]

I.    INTRODUCTION/BACKGROUND

      Petitioner Emilian Hila (“Hila”) asks the Court to order Respondents to

make a decision on his I-130 Petition (“I-130 Petition”) within 30 days.



                                      1
Case 2:20-cv-12090-VAR-APP ECF No. 14, PageID.61 Filed 08/09/20 Page 2 of 8




      Hila is an Albanian national who came to the United States on a tourist

visa on January 24, 2018; his visa expired on June 23, 2019. On July 12,

2019, Hila married Olivia, a United States citizen.

      On September 12, 2019, Olivia filed the I-130 Petition and Hila filed for

Adjustment of Status. Individuals may file Petition I-130 to achieve lawful

status in the United States. The filing or approval of this petition does not

give the individual any immigration status or benefit. Generally, once USCIS

approves the I-130 Petition, an individual may file an adjustment of status

application to become a lawful, permanent resident. Hila’s I-130 Petition

application is still pending.

      Around November 7, 2019, ICE apprehended Hila and detained him.

Hila was placed in removal proceedings and denied bond because he had

misrepresented his employment on the tourist visa application. His request

for continuance of his immigration hearing was denied and he appealed to

the Board of Immigration Appeals (“BIA”).

      Hila then filed this action on August 4, 2020, as a petition for writ of

mandamus. He asserts claims under the Mandamus Act, 28 U.S.C. § 1361,

and the Administrative Procedures Act (“APA”), 5 U.S.C. § 706(a). Hila asks

the Court to issue: (1) a Writ of Mandamus requiring the Respondents to


                                      2
 Case 2:20-cv-12090-VAR-APP ECF No. 14, PageID.62 Filed 08/09/20 Page 3 of 8




make a decision on the I-130 Petition within 30 days; and (2) a declaration

that Respondents are enjoined from removing Hila while this case is pending.

He seeks a temporary restraining order (“TRO”) compelling the United States

Citizenship and Immigration Services (“USCIS”) to adjudicate his pending I-

130 Petition.

      The Court DENIES Hila’s Motion for a Temporary Restraining Orders.

II.   STANDARD OF REVIEW

      A petitioner bears the burden to demonstrate entitlement to injunctive

relief. Leary v. Daeschner, 228 F.3d 729, 739 (6th Cir. 2000). Generally,

courts consider four factors in determining whether to grant a preliminary

injunction: “(1) whether the movant has demonstrated a substantial likelihood

of success on the merits, (2) whether the movant will suffer irreparable injury

absent injunction, (3) whether a preliminary injunction would cause

substantial harm to others, and (4) whether the public interest will be served

by an injunction.” Flight Options, LLC v. Int'l Bhd. of Teamsters, Local 1108,

863 F.3d 529, 540 (6th Cir. 2017) (citing Overstreet v. Lexington-Fayette

Urban County Gov't, 305 F.3d 566, 573 (6th Cir. 2002)). “These factors are

not prerequisites, but are factors that are to be balanced against each other.”

Overstreet, 305 F.3d at 573.



                                      3
 Case 2:20-cv-12090-VAR-APP ECF No. 14, PageID.63 Filed 08/09/20 Page 4 of 8




       Courts must strike a balance “between institutional needs and

objectives and the provisions of the Constitution that are of general

application.” Id. at 546 (internal citations omitted). In striking that balance,

courts must give great deference to the custodians “in the adoption and

execution of policies and practices that in their judgment are needed to

preserve internal order and discipline and to maintain institutional security,”

id. at 547, lest courts become “enmeshed in the minutiae of prison

operations.” Id. at 562.

III.   ANALYSIS

       A. Petitioner Seeks an Improper Remedy
       First, Hila improperly seeks to obtain a substantial portion of the

ultimate relief sought in the case through a TRO. But, the sole purpose of a

TRO is to preserve the status quo pending hearing on the moving party's

application. Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto Truck

Drivers, 415 U.S. 423, 439 (1974).

       Hila goes beyond requesting to preserve the status quo or the relative

positions of the parties. He seeks a mandatory injunction that would require

the government to immediately adjudicate his I-130 Petition. The relief Hila

seeks is not “temporary,” but rather is the exact relief he seeks in his Petition.

“[I]t is generally inappropriate for a federal court at the preliminary-injunction

                                        4
Case 2:20-cv-12090-VAR-APP ECF No. 14, PageID.64 Filed 08/09/20 Page 5 of 8




stage to give a final judgment on the merits.” Id.; see also Senate of State of

Cal. v. Mosbacher, 968 F.2d 974, 978 (9th Cir. 1992) (“[a] judgment on the

merits in the guise of preliminary relief is a highly inappropriate result”).



      B. Substantial Likelihood of Succeeding on the Merits
      Hila does not establish that he is likely to prevail on the merits. He

asserts two causes of action—a claim under the Mandamus Act and a claim

under the APA; both allege that Respondents have not adjudicated his I-130

Petition within a reasonable time. Relief under the Mandamus Act and the

APA are “virtually equivalent when a petitioner seeks to compel an agency

to act on a nondiscretionary duty.” Independence Mining Co. v. Babbitt, 105

F.3d 502, 507 (9th Cir. 1997).

      In general, while the government has discretion whether to grant or

deny an I-130 Petition, it has a non-discretionary duty to act on that

application within a reasonable time. See Liu v. Chertoff, 2007 WL 2435157

(D. Or. Aug. 29, 2007) (citing cases). Hila’s claim that Respondents unduly

delayed in adjudicating his I-130 Petition rests on the premise that more than

11 months have elapsed since USCIS' receipt of it.




                                        5
Case 2:20-cv-12090-VAR-APP ECF No. 14, PageID.65 Filed 08/09/20 Page 6 of 8




      Courts consider the following factors in exercising their discretion to

determine whether a delay is unreasonable for purposes of a claim under

the APA, 5 U.S.C. § 706(1):

      (1) the time agencies take to make decisions must be governed
      by a rule of reason; (2) where Congress has provided a timetable
      or other indication of the speed with which it expects the agency
      to proceed in the enabling statute, that statutory scheme may
      supply content for this rule of reason; (3) delays that might be
      reasonable in the sphere of economic regulation are less
      tolerable when human health and welfare are at stake; (4) the
      court should consider the effect of expediting delayed action on
      agency activities of a higher or competing priority; (5) the court
      should also take into account the nature and extent of the
      interests prejudiced by delay; and (6) the court need not find any
      impropriety lurking behind agency lassitude in order to hold that
      agency action is unreasonably delayed.
Brower v. Evans, 257 F.3d 1058, 1068 (9th Cir. 2001) (quoting Telecomms.

Resource & Action (TRAC), 750 F.2d 70, 80 (D.C. Cir. 1984)).

      Courts have found delays of four years or less in adjudicating an I-130

Petition to be “not unreasonable.” Islam v. Heinauer, 32 F. Supp. 3d 1063,

1071 (N.D. Cal. 2014). Based solely on application of the first factor, Hila has

not shown that a delay of less than one year is unreasonable. As for the

second through sixth factors, Hila provides no evidence or argument

sufficient to show a likelihood of success on the question whether USCIS

has unreasonably delayed in adjudicating his I-130 Petition.

      C. Irreparable Harm
                                       6
Case 2:20-cv-12090-VAR-APP ECF No. 14, PageID.66 Filed 08/09/20 Page 7 of 8




      Hila does not show that he will suffer irreparable harm. He cannot

establish that the mandatory injunction he seeks would address the alleged

harm. A claim under the APA, 5 U.S.C. § 706(1), allows the court to compel

an agency to take action, but it does not permit the court to compel a specific

result. See Norton v. S. Utah Wilderness Alliance, 542 U.S. 55, 64 (2004);

St. Helens Mining & Recovery Ltd. P’ship v. U.S., 384 F.3d 721, 728 (9th Cir.

2004). Thus, an order compelling USCIS to adjudicate Hila’s I-130 Petition

within 30 days would not necessarily result in an approval of his Petition.

      D. Balance of Harms and Public Interest
      The remaining two factors—balance of harms and public interest—

merge when the government is the party opposing a motion for preliminary

injunction. Nken v. Holder, 556 U.S. 418, 435 (2009). Further, courts must

“pay particular regard for the public consequences in employing the

extraordinary remedy of injunction.” Weinberger v. Romero-Barcelo, 456

U.S. 305, 312-13 (1982).

      Hila does not show that his request for an order compelling

adjudication of his I-130 Petition would not adversely affect the public

interest. The government has a strong interest in thoroughly reviewing

petitions for immigration benefits in order to ensure that applicants are

eligible under federal law. Hila does not show that his claimed harm is greater

                                      7
Case 2:20-cv-12090-VAR-APP ECF No. 14, PageID.67 Filed 08/09/20 Page 8 of 8




than the harm that would result were the court to compel USCIS to

immediately adjudicate his I-130 Petition.

IV.   CONCLUSION

      For the reasons stated, Hila’s motion for a temporary restraining order

is DENIED.

      IT IS ORDERED.
                                         S/ Victoria A. Roberts
                                         Victoria A. Roberts
                                         United States District Judge

8/9/2020




                                     8
